Citation Nr: 0503655	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  96-18 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased disability rating for 
herniated nucleus pulposus, lumbar spine, currently evaluated 
as 40 percent disabling.

2. Entitlement to service connection for depressive disorder.

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for gastrointestinal 
disorder.

5. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to March 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) that denied an 
increased rating for postoperative status lumbar herniated 
nucleus pulpous, lumbosacral strain and denied service 
connection for a psychiatric disorder, hemorrhoids, and 
gastrointestinal condition, and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability.

The issues of entitlement to service connection for 
hemorrhoids and total disability rating for compensation 
purposes based on individual unemployability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The May 1996 Substantive Appeal shows that the veteran 
related his cervical spine disorder to his service-connected 
herniated nucleus pulposus, lumbar spine, and/or to his 
active service.  The issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2. The veteran's lumbar spine disability is manifested by 
subjective complaints of pain of his lumbar spine, pain 
radiating to his leg, limitation on motion, and muscle spasms 
with no objective evidence of neurological deficiencies. 

3. The current 40 percent rating contemplates favorable 
ankylosis of the lumbar spine, severe limitation of the 
lumbar spine, severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, severe 
lumbosacral strain, and incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past 12 months.  

4. The veteran's orthopedic and neurologic manifestations do 
not combine to warrant a higher rating.  

5.  There is no evidence of ankylosis of the thoracolumbar 
spine.  

6. VA examiner opined that the veteran's depressive disorder 
was primarily due to his service-connected herniated nucleus 
pulposus, lumbar spine.

7. The veteran does not currently exhibit gastrointestinal 
disorder.

8. In-service medical records are negative for complaints of, 
treatment for, or a diagnosis of a gastrointestinal disorder.


CONCLUSIONS OF LAW

1. Criteria for an evaluation in excess of 40 percent for 
herniated nucleus pulposus of the lumbar spine have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.66, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-5010, 
5289, 5292, 5293, 5295 (2003) (as amended by 67 Fed. Reg. 
54,345 (Aug. 22, 2002), DCs 5237, 5242, 5243 (as codified at 
68 Fed. Reg. 51,454 (Aug. 27, 2003)).

2. A depressive disorder is proximately due to or the result 
of his service-connected herniated nucleus pulposus, lumbar 
spine. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310(a)(2004).

3. A gastrointestinal disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Herniated Nucleus Pulposus, Lumbar Spine

A. Applicable Law and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2004). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2004).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45. Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The Board will consider DCs 5003, 5010, 5289, 5292, and 5295, 
for arthritis, lumbar ankylosis, limitation of motion, and 
lumbosacral strain under the pre-amended regulations, in 
addition to DCs 5237, 5238, 5242, and 5243 for lumbosacral 
strain, spinal stenosis, degenerative arthritis of the spine, 
and intervertebral disc syndrome under the amended 
regulations.

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under DC 5292.  A 20 
percent evaluation required moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, required severe limitation of motion. 

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Further, with respect to DC 5293, the VA General Counsel has 
held that, intervertebral disc syndrome (IDS), involves loss 
of range of motion because the nerve defects and resulting 
pain associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
Accordingly, a veteran cannot be rated under DC 5293 for IDS 
based upon limitation of motion, and also be rated under, for 
example, DC 5292 (limitation of motion of the lumbar spine), 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  In keeping with 38 C.F.R. § 4.7, the disability 
may be rated under the diagnostic code which produces the 
higher rating, if that diagnostic code better reflects the 
extent of the veteran's disability.  The VA General Counsel 
also held that when a veteran receives less than the maximum 
evaluation under this diagnostic code based upon 
symptomatology that includes limitation of motion, 
consideration must be given to 38 C.F.R. § 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another code pertaining to limitation of motion. 
VAOPGCPREC 36-97 (December 12, 1997).  See DeLuca v. Brown.  

Under former DC 5295, a noncompensable evaluation was 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation would 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion. 

New Intervertebral Disc Regulations.  As noted above, DC 5293 
was amended effective in September 2002 to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  Effective August 27, 2003, this 
regulation has been renumbered as DC 5243.  The rating 
schedule for intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations (effective August 27, 2003), now found at DC 5235 
to DC 5243, the Board is directed to consider a General 
Rating Formula for Diseases and Injuries of the Spine as 
follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

B. Relevant Evidence

In June 1978, the RO established service connection and 
assigned a noncompensable disability evaluation for the 
veteran's lumbosacral strain (DC 5295).  In August 1981, the 
RO assigned a 10 percent disability evaluation for the 
veteran's service-connected lumbosacral strain (DC 5295).  In 
December 1989, the RO assigned a 40 percent disability 
evaluation for the veteran's service-connected herniated 
nucleus pulposus, lumbar spine, and for his lumbosacral 
strain (DC 5293).

The veteran's medical records consist of VA treatment records 
and medical examinations.  A December 1988 hospital summary 
shows evidence of L5-S1 diskectomy.  Diagnosis of lumbar disc 
disease status post lumbar diskectomy was advanced.

A January 1995 VA neurological evaluation shows impressions 
of average cognitive-adaptive functioning and recent 
memory/new learning and the only deficit was in sustained 
attention where he was mildly impaired-consistent with 
someone who is in chronic pain.  All other areas of cognitive 
functioning were within normal limits.  A September 1995 VA 
treatment record shows complaints of constant low back pain 
which radiates from both buttocks to his thighs.  The 
physician ruled out spinal stenosis and arachnoditis.  An 
October 1995 Magnetic Resonance Imaging (MRI) evidence shows 
an impression of disc desiccation and disc space narrowing 
L5-S1 with minimal disc bulge at L4-5.  A December 1995 
treatment record shows complaints of back pain; an impression 
of an exacerbation of chronic lower pain was diagnosed.  

A January 1996 VA treatment record shows evidence of 
diskectomy and complaints of lower back pain and a shooting 
pain that developed in the right lower extremity from knee 
distally.  An impression of failed back syndrome was 
advanced.  The physician directed that a mylegram should be 
provided to the veteran.  The January 1996 VA compensation 
examination shows intact sensory except for the foot where 
there is decreased pinprick over the dorsum of both feet and 
no foot drop.  On examination, the veteran exhibited 30 
degrees of flexion from standing of the lumbar spine.  
Diagnosis of chronic low back pain secondary to old injury 
and possibly surgical procedure was advanced.

A February 1996 radiological report shows impressions of 
minimal retrolisthesis at C3-4, C4-5 posterior hypertrophic 
changes, and C5-6 uncal vertebral degenerative change more 
left than right, thoracic and lumbar scoliosis, left sided L-
5 laminectomy, and extradural ventral impression at C4-5, C5-
6, L3-4 and L4-5 were advanced.  

A February 1996 hospital summary shows discharge diagnosis of 
rule out myelopathy secondary to cord compression.  He had no 
bladder or bowel symptomatology.  The veteran was discharged 
in hemodynamically stable condition with no limitations on 
physical activity or diet.  Other February 1996 VA treatment 
reports show complaints of numbness and tingling sensation on 
his feet and findings of disc bulge in the lumbar area.

The June 1996 VA treatment record shows complaints of 
difficulty walking, stumbling with weakness in the right leg.  
The veteran also complained of shooting electrical sensation 
bilaterally radiating into back of the legs and into the 
feet.  A July 1996 treatment record shows complaints of low 
back and leg pain.  A September 1996 treatment record shows 
complaints of his pain worsening since his L5-S1 diskectomy 
in 1988.  The veteran also complained of a shooting pain that 
goes from his buttocks to his toes, some numbness in the 
dorsum of his feet, and problems stumbling and falling due to 
his foot dragging.  An impression of a chronic low back pain 
was advanced.

The June 1997 VA spine examination report shows a well-healed 
surgical scar on his lumbar back.  He has no evidence of 
paraspinal atrophy or spasm.  His range of motion shows 60 
degrees of forward flexion, 20 degrees of extension, 50 
degrees of left and right rotation, and 40 degrees of lateral 
bending to the right and left.  An assessment of a failed 
back surgery was noted.

An April 2001 VA treatment record shows evidence of tender 
right lower paraspinal muscle area, full range of motion, no 
foot drop and normal sensory.  An impression of low back pain 
with possible radicular signs was advanced.  Another April 
2001 VA treatment record shows complaints of flare up in the 
low back pain.  An August 2001 VA treatment record shows 
impression of stable chronic back pain.  A November 2001 VA 
treatment record shows complaints of pain in the lower back, 
buttocks, and down into both legs.  He stated that he had 
been doing a lot of heavy lifting, pushing and pulling in the 
past several days.  He has difficulty sleeping due to pain.  
He stated that his back had been doing well for the past 
several years.  The pain is relieved by rest and he is able 
to function with medication.  He denied bowel or bladder 
problems.  On examination, no numbness was noted and sensory 
was intact.  4+ spasms were noted in paraspinal muscles in 
the lumbar region.  Decrease of range of motion due to pain 
of the lumbar spine was noted.  Degenerative joint disease of 
the sacroiliac joint and a pars defect at L5 were also noted.  
Impression of acute lumbar spine sprain associated with 
muscle spasms was advanced.  An August 2003 VA treatment 
record shows complaints of back pain radiating to the right 
leg, slightly tingling sensation on the left foot.  He denied 
bowel or bladder problems.  

A February 2004 VA compensation examination report shows that 
the veteran manifests herniated nucleus pulposus of the 
lumbar spine.  The veteran complained of pain located in the 
lower part of the back.  The pain occurs constantly and 
occurs at all times.  The pain radiates to the right leg.  
The veteran rated the pain as 7/10 and is also elicited by 
physical activity.  The veteran stated that the pain is 
relieved by rest and he is able to function with medication.  
The veteran indicated that he could not perform prolonged 
standing, sitting, walking, lifting, and bending due to his 
back condition but related that he was able to brush his 
teeth, cook, walk, shower, shop, vacuum, dress himself, 
garden, drive a car, take out the trash and push a lawn 
mower.  Currently, he is working as a department manager at a 
home and garden store.  On examination, the veteran had 
normal gait and posture.  Examination of the thoracolumbar 
spine showed radiation of pain on movement.  Muscle spasm was 
absent; tenderness was present; straight leg raise on the 
right and left was negative to 90 degrees.  The veteran 
exhibited 0 to 90 with pain on flexion; 0 to 30 degrees with 
pain on extension; 0 to 30 degrees with pain on right lateral 
flexion; 0 to 30 degrees with pain on left lateral flexion; 0 
to 45 degrees with pain on right rotation; and 0 to 45 
degrees with pain on left rotation.  Range of motion was 
limited by pain but not by fatigue, weakness, lack of 
endurance or incoordination.  The examiner specifically 
stated that at that time there was no evidence of any 
intervertebral disc syndrome with nerve root involvement.  
There was no evidence of bowel or bladder dysfunction.  X-ray 
report showed scoliosis versus positional curvature of the 
lumbar spine to the left, moderately advanced sclerotic 
change on both sacroiliac joints, and borderline narrowed L5-
S1 disc space.  Diagnosis of herniated nucleus pulposus of 
the lumbar spine, status post back surgery with residual scar 
and degenerative disc disease was advanced.  

A July 2004 VA treatment record shows an impression of acute 
low back muscle sprain with chronic low back pain.  Sciatica 
radiculopathy was not shown.  

C. Analysis

After a review of the claims file, including the veteran's 
statement and lay affidavit statements, the Board finds that 
no higher rating is warranted at this time.

Consideration Under the Old Disc and Spine Regulations-Prior 
to September 23, 2002

Turning first to evaluating the veteran's disability under 
the old disc and spine regulations, the Board notes that the 
current rating contemplates favorable ankylosis of the lumbar 
spine (DC 5289), severe limitation of the lumbar spine (DC 
5292), severe intervertebral disc syndrome with recurring 
attacks with intermittent relief (DC 5293), and severe 
lumbosacral strain (DC 5295).  

Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2004); I, 6 Vet. App. 259 (1994); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  

As noted above, the veteran is currently evaluated as 40 
percent for his back disability.  The evidence does not 
demonstrate unfavorable ankylosis as required for a higher 
rating under old Diagnostic Code 5289 (ankylosis of the 
lumbar spine), and an increased rating is not warranted under 
this diagnostic code.  

Under the old Diagnostic Code 5293 (intervertebral disc 
syndrome), effective prior to September 23, 2002, a 60 
percent - the highest permissible under old Diagnostic Code 
5293 - is reserved for pronounced intervertebral disc 
syndrome (IDS) with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings and little intermittent 
relief.  The veteran's record shows that he does not 
currently exhibit sciatica neuropathy; for example, the 
veteran does not currently exhibit sciatica radiculopathy or 
IDS with nerve root involvement.  Furthermore, his record 
shows that he had intact sensory, no evidence of numbness, or 
neurological deficiencies.  The Board acknowledges that the 
veteran does manifest some symptoms under the criteria for 60 
percent, such as low back pain, muscle spasms on occasion, 
and radiating pain to his legs.  However, absent abnormal 
neurological, sciatica radiculopathy or IDS with nerve root 
involvement, the Board finds that a 40 percent evaluation, 
reserved for severe intervertebral disc syndrome, 
appropriately comports with the veteran's current symptoms on 
record.  Moreover, the veteran indicated that his pain is 
relieved by rest and that he can function with medication 
(see February 2004 VA compensation examination).  Because the 
veteran does not exhibit sciatica neuropathy and there is 
some intermittent relief for the veteran's chronic back pain, 
the Board finds that a 60 percent evaluation for his back 
disability is not warranted under the old Diagnostic Code 
5293 (intervertebral disc syndrome).

The Board acknowledges that the February 1996 hospital 
summary shows diagnosis of rule out myelopathy secondary to 
cord compression.  However, the Board finds that the most 
current medical evidence, (from February 2004 and July 2004 
reports), shows that the veteran does not have IDS with nerve 
involvement and sciatica radiculopathy.  The regulations do 
not give past medical reports precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue. See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In claims for increased evaluations for 
service-connected disabilities, current extent of disability 
is of primary concern. Id.  Furthermore, the record only 
shows that a diagnosis of "rule out myelopathy" was 
advanced; a diagnosis of myelopathy was never advanced.

The Board also acknowledges that the veteran's range of 
motion of the back is limited by pain, but not by fatigue, 
weakness, lack of endurance or incoordination.  Despite the 
pain, the record shows that the veteran is able to brush his 
teeth, cook, walk, shower, shop, vacuum, dress himself, 
garden, drive a car, take out the trash, and push a 
lawnmower.  As indicated above, the veteran is already 
service connected at the severe level for IDS, which 
incorporates the pain for such degree of IDS.  Given that the 
veteran is able to perform the daily activities and that the 
veteran is already service-connected for severe IDS, the 
finds that the veteran's pain is not to the level of a 
pronounced IDS.  Therefore, the Board concludes that a higher 
disability evaluation is not warranted as a result of the 
veteran's limited range of motion of the back due to pain.  

Consideration Under the New Disc and Spine Regulations-From 
September 23, 2002 

Having determined that a higher than 40 percent rating is not 
warranted under the old disc or spine regulations, the Board 
will next consider whether the veteran is entitled to a 
higher than 40 percent rating under the new disc regulations.  

The new disc regulation, effective on September 23, 2002 
(renumbered as DC 5243 effective August 27, 2003), evaluates 
intervertebral disc syndrome essentially upon the total 
duration of incapacitating episodes over the past year.  
Evidence demonstrating that the veteran has incapacitating 
episodes having a total duration of at least six weeks during 
one year warrants a 60 percent evaluation.  

As noted, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A February 1996 VA hospital summary shows that 
the veteran was hospitalized for his back for one day.  
However, one day of hospitalization does not meet the 
requirement for an evaluation greater than 40 percent.  
Accordingly, no evaluation under new disc regulations is 
warranted.  The Board acknowledges that the veteran was 
hospitalized from July 10 to July 23, 1996; however, it 
appears that the veteran was hospitalized primarily for his 
depressive disorder (the July 1996 record shows that the 
veteran was referred to the clinic after he informed someone 
that he was having suicidal thoughts).  Therefore, the Board 
finds that an evaluation greater than 40 percent under the 
current regulations is not warranted.

Turning to the new spine regulations (which includes 
sacroiliac injury and weakness, spinal stenosis, lumbosacral 
or cervical strain, degenerative arthritis of the spine), the 
veteran must manifest unfavorable ankylosis of the entire 
thoracolumbar spine to warrant a higher evaluation.  In this 
case, there is no evidence that the veteran exhibits 
unfavorable ankylosis of the thoracolumbar spine.  In fact, 
the February 2004 VA compensation examination report shows 
that the veteran exhibits full range of motion (with pain) on 
his flexion, extension, lateral flexion, and rotation of his 
thoracolumbar spine.  Therefore, a higher evaluation under 
the new spine regulation is not warranted.

Degenerative joint disease of the SI joints

38 C.F.R. § 4.66 delineates that the lumbosacral and 
sacroiliac (SI) joints should be considered as one anatomical 
segment for rating purposes.  Therefore, the Board must also 
consider the evidence which shows that the veteran manifests 
degenerative joint disease (arthritis) of the SI joints.  

It is noted that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  However, when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each major joint or 
minor joints affected by limitation of motion.  

In this case, the veteran is already compensated under the 
old DC 5293 for herniated nucleus pulposus, lumbar spine, 
which for VA purposes includes SI joints.  According to the 
VA General Counsel, DC 5293 implicitly incorporates the 
limitation of motion as a criteria to evaluate the severity 
of the veteran's back disability.  In VAOPGCPREC 36-97, VA 
General Counsel held that a veteran cannot be rated under DC 
5293 for IDS based upon limitation of motion, and also be 
rated under, for example, DC 5292 (limitation of motion of 
the lumbar spine), because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses.  For the same 
reason, the veteran cannot be rated under DC 5293 and DC 
5003.  In keeping with 38 C.F.R. § 4.7, the disability may be 
rated under the diagnostic code which produces the higher 
rating, if that diagnostic code better reflects the extent of 
the veteran's disability.  In this case, the veteran is 
awarded with the diagnostic code that produces the higher 
rating.

Based on the foregoing reasons, the Board finds that an 
evaluation higher than 40 percent for his herniated nucleus 
pulposus, lumbar spine is not warranted.

II. Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2004).  

As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service; and (3) a relationship or nexus between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  


A. Depressive Disorder

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

Medical evidence consists of VA treatment records, VA 
compensation examinations, and private treatment records.  A 
January 1996 VA compensation examination report shows 
diagnosis of dysthymic disorder and major depression 
disorder.  The veteran reported that that his depression 
started after he injured his back and realized that his back 
condition would not improve.  On examination, the veteran 
exhibited depressed mood and history of suicidal thoughts.  
The examiner assessed that the veteran described a chronic 
course of significant depressive and neurovegetative symptoms 
which appeared in large part to be related to the problems 
that he has been experiencing due to his back injury.  

A July 1996 VA treatment record shows diagnosis of 
depression; the stressors were chronic pain of the back and 
legs and the veteran's inability to work.  An October 1996 VA 
treatment record shows a notation of continued treatment of 
depression secondary to chronic pain and inability to work.  

A June 1997 VA compensation examination report shows 
diagnosis of major depression.  At that time, the examiner 
reported that when the veteran was asked about the cause of 
his depression, the veteran only slightly mentioned his 
chronic back problems.  He went into great details concerning 
his marital problems.  On examination, the veteran's affect 
was slightly restricted and his mood was slightly depressed.  
The examiner opined that the veteran's depression was related 
to his marital problems than his back condition.  The 
examiner noted that the veteran's back condition was only 
mentioned as an afterthought.  The examiner related that the 
onset of his depression coincided with the marital problems 
as he has had back problems since discharge.

A September 1999 VA treatment record shows diagnosis of 
dysthymic disorder but was noted that he was doing well 
without medication.

The Board has reviewed the veteran's records, including his 
statements and lay statement affidavits.  Based on the 
records, the Board finds that service connection for a 
depressive disorder is warranted.  As indicated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  In this 
case, service connection is currently in effect for a back 
disability.  In January 1996, VA examiner opined that the 
veteran's depression was found to have been largely 
associated with his service-connected back disability.  Other 
VA treatment records show that the veteran's depression is 
secondary to his chronic back pain.  The Board acknowledges 
that one VA examiner opined that the veteran's depression was 
mostly related to his marital problems.  However, another VA 
physician assessed that the veteran's depression is related 
to his service-connected back disability.  Resolving any 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for a depressive disorder is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.120, 3.13 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Gastrointestinal Disorder

The veteran has asserted on appeal that he currently exhibits 
gastrointestinal disorder.  His April 1977 and September 1977 
physical examinations show normal conditions.  The veteran's 
progress notes during service are negative for complaints of, 
treatment for, or diagnosis of a gastrointestinal disorder.  
His March 1978 separation physical examination report shows 
normal conditions.

Post-service medical evidence includes VA treatment records 
and VA examinations.  A January 1996 VA compensation 
examination report shows complaints of sporadic stomach 
discomfort that is manifested primarily by constipation and 
dyspepsia and sporadic hemorrhoids which do not bleed or are 
thrombosed.  He denied any melan, hematochezia, hematemesis, 
or other gastrointestinal signs or symptoms.  On examination, 
the abdomen was unremarkable; there were no masses, 
tenderness, or organomegaly.  Bowel sounds were present.  
Examination of the rectum was unremarkable except for a small 
skin tag.  Impressions of unremarkable abdominal and rectal 
examinations were advanced.

A June 1997 VA compensation examination report shows history 
of gastrointestinal disorder and complaint of hemorrhoids.  A 
June 1997 gastrointestinal series shows impressions of normal 
stomach, duodenum, and proximal small bowel.  The examiner 
concluded that the radiographs of an upper gastro intestine 
showed no evidence of reflux.  The veteran had normal 
swallowing behavior and no evidence of gastric or duodenal 
ulcer.  Diagnosis of probable nonsteroidal anti-inflammatory 
drug (NSAID) gastritis and history of intermittent 
hemorrhoids were advanced.

Reviewing the record, including the veteran's statements on 
appeal and the lay statement affidavits, the Board finds that 
service connection for gastrointestinal disorder is not 
warranted.  As noted above, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  In this case, there is no 
evidence that the veteran currently exhibits gastrointestinal 
disorder.  The veteran's most recent complaint of his 
gastrointestinal disorder was in 1997.  Furthermore, the 
veteran's service medical records do not show complaints of, 
treatment for, or diagnosis of any gastrointestinal disorder.  

Although the veteran has asserted that his gastrointestinal 
disorder was related to active service, the Board places 
greater probative value on the absence of any current 
complaints of gastrointestinal disorder and the absence of 
his in-service complaints, treatment or diagnosis of a 
gastrointestinal disorder.  The Board notes that the veteran 
has not complained of symptoms related to his 
gastrointestinal disorder to a physician since 1997.  
Inasmuch as the veteran does not currently exhibit a 
gastrointestinal disorder, service connection for a 
gastrointestinal disorder is not warranted.  

Only the veteran's own statements support the his claim that 
he currently exhibits a gastrointestinal disorder.  The 
veteran does not claim nor does the evidence show that he is 
medically trained.  As a layperson, without medical training, 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time; and so, 
his contentions in his statements in this regard have no 
probative value.  An appropriate medical expert must identify 
such a relationship, which involves a current medical 
diagnosis (and nexus to service).  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Post-service medical records lack medical 
evidence establishing the presence of a current 
gastrointestinal disorder; therefore, the claim for service 
connection for gastrointestinal disorder is not warranted.

III. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

Through the rating decisions, the September 2003 VCAA letter, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been informed of the evidence 
necessary to substantiate his claims for service connection 
and an increased rating, the evidence VA will seek to 
provide, and the evidence the claimant is expected to 
provide.  For instance, in the letter of September 2003, the 
veteran was informed that in order to establish entitlement 
to service-connected compensation benefits, the evidence must 
show three things: an injury in military service or a disease 
that began in or was made worse during military service, or 
event in service causing injury or disease; a current 
physical or mental disability; and a relationship between his 
current disability and an injury, disease, or event in 
service.  He was also informed that to receive a higher 
evaluation, he must provide medical evidence which 
demonstrated a greater level of disability than previously 
assessed.  He was given a list of what additional information 
or evidence was needed from him (information regarding 
treatment and location of records), and was told that VA 
would request his documents provided he gave it his release 
to do so.  Relevant medical records have been obtained and 
lists of that evidence were provided to the veteran in the 
statement of the case and supplemental statement of the case.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the September 2003 
VCAA letter provided the veteran with the information and 
evidence needed to substantiate the claim, and that letter, 
along with the July 2004 supplemental statement of the case 
provided the veteran with the information indicating which 
party is responsible for obtaining which portion of such 
information and informed him of the opportunity to provide 
any evidence in his possession that pertains to the claims.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC, SSOC, 
and other VA correspondence were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
correspondence.  Moreover, the record shows that additional 
evidence was associated to the claims file subsequent to the 
VCAA letter.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records, private treatment records, and VA examinations.  The 
Board concludes, therefore, that a decision on the merits at 
this time with respect to the issue an increased rating for 
herniated nucleus pulposus, lumbar spine; service connection 
for a depressive disorder; and service connection for 
gastrointestinal disorder do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

1. A disability evaluation higher than forty (40) percent for 
herniated nucleus pulposus, lumbar spine, is denied. 

2. Service connection for depressive disorder is granted.

3. Service connection for gastrointestinal disorder is 
denied.


REMAND

A January 1997 private clinical note shows that the veteran 
has received VA vocational rehabilitation.  Documentation of 
the vocational rehabilitation is not of record.  VA's 
statutory duty to assist includes the duty to obtain 
vocational rehabilitation records and to consider them.  
Moore v. Gober, 10 Vet. App. 436 (1997).

A May 2001 VA treatment record shows diagnosis of 
hemorrhoids.  The veteran has asserted that his hemorrhoids 
are due to the medications he has to take for his service-
connected herniated nucleus pulposus, lumbar spine (see 
November 1995 statement).  The veteran has not been afforded 
VA compensation examination determining the nexus between the 
veteran's service-connected herniated nucleus pulposus, 
lumbar spine, (and /or his medications he takes for it) and 
his hemorrhoids.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Under the circumstances, this case is remanded for the 
following:  

1.  Ask the veteran to provide any evidence in his 
possession that pertains to the claims.

2.  Copies of the veteran's vocational 
rehabilitation documentation should be obtained and 
associated with the claims file.  

3.  Schedule the veteran for VA compensation 
examination that is sufficiently broad to 
accurately determine the current nature and 
severity of hemorrhoids.  All indicated tests and 
studies should be accomplished and the findings 
then reported in detail.  The examiner should 
include a complete rationale for all opinions and 
conclusions expressed.  Send the claims folder to 
the examiner for review.  The examination report 
should specifically state that such a review was 
conducted.  

(a) The examiner should also advance an 
opinion addressing the following questions:  
Is it more likely than not (i.e., probability 
greater than 50 percent); at least as likely 
as not (i.e., probability of 50 percent); or 
less likely than not (i.e., probability less 
than 50 percent) that any identified 
hemorrhoids are etiologically related to his 
service-connected back disability, the 
medications he takes for his back disability, 
or are in any other way causally related to 
his active service? 

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
Using language such as "may or might have 
caused" or could have caused" is not 
acceptable for the purposes of this 
examination. 

4. The RO should provide the veteran with adequate 
notice of the date and place of any VA examination.  
A copy of all notifications must be associated with 
the claims folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.  38 C.F.R. § 3.655 
(2004).

5.  Thereafter, readjudicate the claims for service 
connection for hemorrhoids and a total disability rating 
for compensation purposes based on individual 
unemployability.  If the claims remain denied, provide 
the veteran and his representative with a supplemental 
statement of the case.  The supplemental statement of 
the case must contain notice of all relevant actions 
taken on his claims, including a summary of the evidence 
and discussion of all pertinent legal authority.  Allow 
an appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


